DETAILED ACTION
Claims 1-10 were rejected in Office Action mailed on 03/02/2022.
Applicant filed a response, amended claims 1, 3-5 and 9, withdrew claims 11-18 on 09/02/2022.
Claims 1-18 are pending, and claims 11-18 are withdrawn.
Claims 1-10 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 3, recites a phrase “in a disperse manner”. However, it is unclear what the phrase refers to, e.g., dispersed in any degree, or highly dispersed. The examiner interprets the phrase refers to “in a highly dispersed manner”, according to specification [0039]. Clarification is requested. 

Regarding dependent claims 2-10, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al., US 2011/0258939 A1 (Chan) (provided in IDS received on 09/30/2019).
Chan discloses the resulting nanoparticle will be copper ceria nanoparticles which include an oxide support, cerium oxide (i.e., CeO2), and an active metal oxide, copper oxide (reading upon A material comprising one or more nanoparticles, wherein the one or more nanoparticles are CeO2 nanoparticles having domains of one or more copper species disposed on at least a portion of a surface of the CeO2 nanoparticles, wherein the copper species comprises copper oxide) (Chan, [0041]).

Chan further discloses the general absence of any copper oxide species in TEM suggests that copper is well dispersed (Chan, [0072]); some of the copper may be amorphous in nature or may exist in small clusters; clustering or interfacial segregation (i.e., reading upon domains of one or more copper species disposed in a highly dispersed manner on at least a portion of a surface of the CeO2 nanoparticles) (Chan, [0098]).
Alternatively, Chan further discloses if the nanoparticulate sample is used directly after precipitation (i.e., without subsequent heat treatment), the time of addition can affect whether Cu-CeO2 better approximates a solid solution or whether more of a core-shell morphology develops; that is, if the Cu(NO3)2 is added well after the ceria has nucleated and started to grow, most of the copper product will likely lie outside a pure ceria shell and without heating will remain as such (i.e., reading upon domains of one or more copper species disposed in a disperse manner on at least a portion of a surface of the CeO2 nanoparticles) (Chan, [0049]).

Chan further discloses in Fig. 2, 1.6-19.6 atomic% Cu, and specifically 8.2 atomic% Cu (i.e., Cu is in the form of copper oxide and the rest is ceria/CeO2) (Chan, Fig. 2). With respective mathematic conversion, the copper ceria nanoparticle with 8.2 atomic% Cu corresponds to 3.2% Cu by weight based on the total weight of the copper ceria nanoparticle. 
Mathematic conversion:
For 1 mole of the copper ceria nanoparticle, there is: 1*8.2% = 0.082 mole Cu or 0.082 mole CuO, 
For 1 mole of the copper ceria nanoparticle, there is: 1-0.082=0.918 mole CeO2
Weight% of Cu = (0.082*64)/( 0.082*80+0.918*172)=3.2% (atomic mass of Cu: 64 g/mol; molecular weight of CuO: 80 g/mol; molecular weight of CeO2: 172 g/mol)

Chan further discloses that the nanoparticle product (i.e., copper ceria nanoparticles) can be approximately 5-14 nm in diameter, and specifically particle size from TEM of 13.3 nm and 12.6 nm (reading upon wherein the one or more nanoparticle have a longest dimension of 10 nm to 30 nm) for samples with 16.1 atomic% Cu and 19.6 atomic% Cu (Chan, Figure 2).

Chan further discloses Fig. 4 illustrates a nanoparticle which has octahedral or truncated octahedral morphology (Chan, Fig. 4, also provided below), which has a similar morphology of as shown in the TEM micrographs of the instant application (Drawings, Figure 23). Given that the morphology of Chan’s nanoparticle has similar morphology with that of the instant application, the nanoparticle of Chan would necessary meet the limitation that wherein the one or more nanoparticles are spherical or nanorods. Furthermore, Chan further discloses that higher concentrations can alter the morphology from the octahedrons seen in Fig. 4 to more rounded nanoparticles (i.e., spherical) (Chan, [0044]).

    PNG
    media_image1.png
    659
    578
    media_image1.png
    Greyscale
(Chan, Figure 4)

Claims 1, 3 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kugai et al., Effect of CeO2 support properties on structure of Pt-Cu nanoparticles synthesized by electron beam irradiation method for preferential CO oxidation, Chemical Engineering Journal, 2013, 223, 347-355 (Kugai).
Kugai discloses Pt-Cu catalysts on four CeO2 supports (Kugai, page 348, bottom paragraph) and the TEM image of Pt-Cu supported on CeO2 was presented in Fig. 4a., the size of CeO2 crystallites was roughly 10 nm, on which Pt-Cu nanoparticles of 3-4 nm in diameter were deposited (reading upon A material comprising one or more nanoparticles, wherein the one or more nanoparticles are CeO2 nanoparticles having domains of one or more copper species disposed in a highly dispersed manner on at least a portion of a surface of the CeO2 nanoparticles) (Kugai, page 350, section 3.2).

Kugai further discloses 2.5 wt.%Pt-0.83 wt.% Cu in the total catalyst weight basis (Kugai, page 348, section 2.1).

Kugai further discloses crystallite size of support NT and OX600 (i.e., CeO2) of 24.1 nm and 15.5 nm respectively (Kugai, page 349, Table 1). Furthermore, Kuai discloses in Fig. 4a of a longest dimension of a CeO2 particle of about 20 nm (Kugai, page 350, Fig. 4a).

Kugai further discloses in Fig. 4a (also shown below), the CeO2 particles are spherical (Kugai, page 350, Fig. 4a).

    PNG
    media_image2.png
    462
    509
    media_image2.png
    Greyscale
(Kugai, Fig. 4a)

Kugai further discloses Cu forms Pt-Cu alloy nanoparticles (Kugai, page 348, left column, 1st paragraph).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chan.
Chan discloses in Fig. 2, 1.6-19.6 atomic% Cu (i.e., Cu is in the form of copper oxide and the rest is ceria/CeO2) (Chan, Fig. 2). With respective mathematic conversion, the copper ceria nanoparticle with 1.6 ~19.6 atomic% Cu corresponds to 0.8~10.2% by weight based on the total weight of the copper ceria nanoparticle. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Mathematic conversion:
For 1 mole of the copper ceria nanoparticle, there is: 1*(1.6 ~19.6)% = 0.016 ~0.196 mole Cu or 0.804 ~0.984 mole CuO; 
For 1 mole of the copper ceria nanoparticle, there is: 1-(0.016 ~0.196) = 0.804 ~0.984 mole CeO2
Weight% of Cu = ((0.016 ~ 0.196)*64)/((0.016 ~ 0.196)*80+(0.804 ~ 0.984)*172) = 0.8~10.2% (atomic mass of Cu: 64 g/mol; molecular weight of CuO: 80 g/mol; molecular weight of CeO2: 172 g/mol). 

Response to Arguments
In response to the amended claims, the previous claim objections and 35 U.S.C. 112(b) rejections are withdrawn. 

Applicant primarily argues:
“Claim 1 recites "[a] material comprising one or more nanoparticles, wherein the one or more nanoparticles are CeO2 nanoparticles having domains of one or more copper species disposed in a disperse manner on at least a portion of a surface of the CeO2 nanoparticles." Chan, on the other hand, discloses a nanoparticle where the copper is incorporated into the lattice structure of the CeO2 nanoparticles. Such a structure, where the copper is incorporated into the lattice structure, is described several times throughout the specification of Chan. (see, e.g. Chan Paragraph [0071], [0072], [0086]). Therefore, because Chan fails to the nanoparticle structure of claim 1, Applicants believe that for at least the foregoing reasons Claim 1 is distinguishable over the prior art. Applicants respectfully request that the rejection be withdrawn and the claims allowed.”

Remarks, p. 7

The Examiner respectfully traverses as follows:
Firstly, given that Chan discloses the general absence of any copper oxide species in TEM suggests that copper is well dispersed (Chan, [0072]); some of the copper may be amorphous in nature or may exist in small clusters; clustering or interfacial segregation (Chan, [0098]), therefore, it is clear that Chan discloses domains of one or more copper species disposed in a disperse manner on at least a portion of a surface of the CeO2 nanoparticles.
Alternatively, Chan further discloses if the nanoparticulate sample is used directly after precipitation (i.e., without subsequent heat treatment), the time of addition can affect whether Cu-CeO2 better approximates a solid solution or whether more of a core-shell morphology develops; that is, if the Cu(NO3)2 is added well after the ceria has nucleated and started to grow, most of the copper product will likely lie outside a pure ceria shell and without heating will remain as such (Chan, [0049]). Therefore, it is again clear again clear that Chan discloses domains of one or more copper species disposed in a disperse manner on at least a portion of a surface of the CeO2 nanoparticles), as set forth above in pages 4-5.

Secondly, while Chan discloses a nanoparticle where the copper is incorporated into the lattice structure of the CeO2 nanoparticles, a more complete disclosure from Chan is that a complete solid solution of the copper in the ceria lattice does not exist, some of the copper may be amorphous in nature or may exist in small clusters; clustering or interfacial segregation (i.e., domains of one or more copper species disposed in a disperse manner on at least a portion of a surface of the CeO2 nanoparticles) (Chan, [0098]).


Applicant further argues:
“As described above, claim 1 recites "[a] A material comprising one or more nanoparticles, wherein the one or more nanoparticles are CeO2 nanoparticles having domains of one or more copper species disposed in a disperse manner on at least a portion of a surface of the CeO2 nanoparticles." Kugai does not discloses a nanoparticle where the copper is disposed on at least a portion of a surface of the CeO2 nanoparticles. Therefore, because Kugai fails to the nanoparticle structure of claim 1, Applicants believe that for at least the foregoing reasons Claim 1 is distinguishable over the prior art.”

Remarks, p. 7-8

The Examiner respectfully traverses as follows:
Given that Kugai discloses Pt-Cu catalysts on four CeO2 supports (Kugai, page 348, bottom paragraph) and the TEM image of Pt-Cu supported on CeO2 was presented in Fig. 4a., the size of CeO2 crystallites was roughly 10 nm, on which Pt-Cu nanoparticles of 3-4 nm in diameter were deposited, (Kugai, page 350, section 3.2), therefore it is clear that Kugai discloses that a material comprising one or more nanoparticles, wherein the one or more nanoparticles are CeO2 nanoparticles having domains of one or more copper species disposed in a disperse manner on at least a portion of a surface of the CeO2 nanoparticles), as set forth above in pages 6-7.


Applicant further argues:
“Claim 5 also recites additional limitations, which, in conformity with the features of their corresponding independent claim, are not disclosed or suggested by the art of record.”

Remarks, p. 9

The Examiner respectfully traverses as follows:
With respect the additional limitations of claim 5, Chan discloses in Fig. 2, 1.6-19.6 atomic% Cu (i.e., Cu is in the form of copper oxide and the rest is ceria/CeO2) (Chan, Fig. 2). With respective mathematic conversion, the copper ceria nanoparticle with 1.6 ~19.6 atomic% Cu corresponds to 0.8~10.2% by weight based on the total weight of the copper ceria nanoparticle. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Mathematic conversion:
For 1 mole of the copper ceria nanoparticle, there is: 1*(1.6 ~19.6)% = 0.016 ~0.196 mole Cu or 0.804 ~0.984 mole CuO; 
For 1 mole of the copper ceria nanoparticle, there is: 1-(0.016 ~0.196) = 0.804 ~0.984 mole CeO2
Weight% of Cu = ((0.016 ~ 0.196)*64)/((0.016 ~ 0.196)*80+(0.804 ~ 0.984)*172) = 0.8~10.2% (atomic mass of Cu: 64 g/mol; molecular weight of CuO: 80 g/mol; molecular weight of CeO2: 172 g/mol). 
	as set forth in pages 8-9 of Office Action mailed 03/02/2022.



Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/MELISSA S SWAIN/Primary Examiner, Art Unit 1732